Citation Nr: 1432719	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  13-08 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss, right ear.

2.  Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran submitted appeals in March 2013 and April 2013, wherein he requested a Board hearing at his local VA office before a Veterans Law Judge.  The hearing was scheduled for June 23, 2014.  Notice of the hearing date was sent to the Veteran's address of record and was not returned as undeliverable; the regularity of the mail is presumed.  The Veteran failed to appear, and no explanation providing good cause for the failure to appear has been proffered by the Veteran or his representative.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a right knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran exhibits right ear hearing acuity which is considered disabling for VA purposes.

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran's bilateral hearing loss was aggravated in service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Without deciding whether the notice and development required has been satisfied with respect to the issue on appeal, the Board concludes that this duty does not preclude the Board from adjudicating a claim for entitlement to service connection for hearing loss, right ear, because the Board is granting in full the benefit sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

III.  Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  It does not does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

IV. Analysis

The Veteran contends that his right ear hearing loss was aggravated in service.  The Massachusetts Adjutant General's Office confirmed that the Veteran served in Korea in the 1931st 30 ordnance company.  As the Veteran credibly stated that he drove tank transporters with loud engines, exposure to noise, and acoustic trauma is highly probable .  Thus, in-service noise exposure, and acoustic trauma, is consistent with the Veteran's circumstances of service, and is conceded.  The Veteran was also provided with a VA audiological examination in August 2012, which demonstrated right ear mixed hearing loss at puretone thresholds which meet the VA definition of disabled hearing.  See 38 C.F.R. § 3.385.  The only element remaining to establish entitlement to service connection is a nexus between his in-service acoustic trauma and his current disabled hearing acuity.

At the August 2012 audiological examination, the Veteran reported that he suffered recurrent ear infections of the right ear as a child and that he had right mastoid surgery at the age of six.  The Veteran also reported reduced hearing in his right ear since childhood.  The examiner stated that the examination revealed mixed (conductive/sensorineural) hearing loss, and that it is more likely than not that the Veteran entered active duty with some degree of pre-existing conductive hearing loss for the right ear.  The examiner opined that, because the Veteran's service medical records are unavailable, it cannot be determined without resorting to speculation whether the Veteran's pre-existing ear condition/hearing loss was aggravated beyond its normal progression.

Although the examiner stated that she could not provide an opinion without resorting to mere speculation for the right ear, she did, in fact, provide an opinion that the Veteran's left ear hearing loss was at least as likely as not caused by early damage to the auditory systems sustained by military noise exposure.  The examiner noted the Veteran's report of serving in the ordnance company, where transporters (heavy trucks and tanks) were very loud.  At a June 2012 otolaryngology consult at the Providence VA Medical Center (VAMC), the Veteran explained that when he drove a tank transporter, the engine was to his right, and was very loud.  He also reported that his hearing became worse during and after active duty, and that he was evaluated for a hearing aids after discharge.

The Board notes that the Veteran's service treatment records were requested from the National Personnel Records Center (NPRC), which responded that such records were fire-related and therefore unavailable.  When a Veteran's service treatment records are unavailable, VA's duty to assist and the Board's duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule (see 38 U.S.C.A. §§ 71204(d)(1), 5107(b)) are heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367  (1991). 

At the least, this evidence raises a reasonable doubt as to whether the Veteran's right ear hearing loss was aggravated in service.  It is reasonable to assume that if his left ear hearing loss originated in service, the Veteran would have also experienced aggravation of his right ear hearing loss, given that the loud tank transporter engines were noted to be on his right side, and that the Veteran currently suffers from sensorineural, in addition to conductive, hearing loss in the right ear.  When reasonable doubt is resolved in his favor, the Board finds that the Veteran's right ear hearing loss was aggravated in service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).  Thus, the Board concludes that service connection for right ear hearing loss is warranted.


ORDER

Service connection for hearing loss, right ear, is granted.


REMAND

Reasons for remand:  To provide the Veteran with a VA examination of his right knee and to procure outstanding VA treatment records.

The Veteran contends that his right knee condition is etiologically related to his period of active duty.  

The Veteran has not been provided a VA examination that addresses the nature and etiology of his right knee condition.  Treatment records from the Providence VAMC include diagnoses of right knee degenerative joint disease and status post right knee arthroscopy for meniscal tear, and constitute credible evidence of a current disability.  The claims file also contains a January 2012 VA primary care note recording the Veteran's report that while in Korea, the tank in which he was riding hit a bump and forced his right knee into metal siding, which was swollen for weeks.  The Veteran has also reported, in December 2011, that while in service, a ramp fell on top of his right knee.  In his substantive appeal, the Veteran additionally indicated that he has had pain in his right knee since leaving service.  As there is currently insufficient evidence for adjudication of this claim, a VA examination must be provided.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

The Board notes that the most-recent VA treatment record in the Veteran's claims file is a November 2012 addendum record from the Providence VAMC indicating that the Veteran was requesting an appointment regarding his right knee pain.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Because the claim for entitlement to service connection for a right knee condition is being remanded for further development, on remand, any outstanding VA treatment records should be associated with the claims file.

Accordingly, the claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from November 2012 to the present from the Providence VAMC, and associate them with the file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for an examination with an appropriate VA medical professional to determine the nature and etiology of any right knee condition.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that any right knee condition, to include degenerative joint disease and meniscal tear(s), status post partial medial and lateral meniscectomy, arose during, was caused by, or is otherwise etiologically related to the Veteran's military service.  

The examiner is advised that the Veteran has reported that while in Korea, a tank he was riding hit a bump and forced his right knee into metal siding, his knee was swollen for weeks after, and he subsequently had a bone fragment removed from the knee.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing the above, conduct any additional development deemed necessary, and readjudicate the claim for service connection for a right knee condition in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


